DETAILED ACTION
This office action is in response to the amendment filed on 05/04/2021.

ALLOWABLE SUBJECT MATTER
Claims 1,6-11 and 16-32 are allowed.
Independent Claims 1 and 11 recites a technique for receiving control information in such a way improve the channel estimation performance. The prior arts on record fails to teach or reasonably suggest receiving control information feature, specifically, 
“receiving the control channel from a network device by using the one or more CCEs, wherein:
the control resource set occupies one symbol in time domain, and any REG bundle in the at least one REG bundle occupies one symbol in time domain and six consecutive or adjacent REGs in frequency domain;
the control resource set occupies two symbols in time domain, and any REG bundle in the at least one REG bundle occupies two consecutive or adjacent symbols in time domain and three consecutive or adjacent REGs in frequency domain;
the control resource set occupies three symbols in time domain, and any REG bundle in the at least one REG bundle occupies three consecutive or adjacent symbols in time domain and one REG in frequency domain; or
the control resource set occupies three symbols in time domain, and any REG bundle in the at least one REG bundle occupies three consecutive or adjacent symbols in time domain and two consecutive or adjacent REGs in frequency domain.”

Independent Claims 21 and 27 recites a technique for sending control information in such a way improve the channel estimation performance. The prior arts on record fails to teach or reasonably suggest sending control information feature, specifically,
“sending the control channel to the UE by using the one or more CCEs, wherein:
the control resource set occupies one symbol in time domain, and any REG bundle in the at least one REG bundle occupies one symbol in time domain and six consecutive or adjacent REGs in frequency domain;
the control resource set occupies two symbols in time domain, and any REG bundle in the at least one REG bundle occupies two consecutive or adjacent symbols in time domain and three consecutive or adjacent REGs in frequency domain;
the control resource set occupies three symbols in time domain, and any REG bundle in the at least one REG bundle occupies three consecutive or adjacent symbols in time domain and one REG in frequency domain; or
the control resource set occupies three symbols in time domain, and any REG bundle in the at least one REG bundle occupies three consecutive or adjacent symbols in time domain and two consecutive or adjacent REGs in frequency domain.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472